FILED
                                                                COURT OF APPEALS
                                                                     Obi I S10N11

                                                               2011i MAY 20AN10 : 55




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II

In the Matter of the Order of Remand of the             No. 44121 -7 -II
Growth Management Hearings Board of
Eastern Washington, Case No. 05 -1 - 0007,
dated August 30, 2011


KATHY MIOTKE, an individual, and
NEIGHBORHOOD ALLIANCE OF
SPOKANE,


                              Petitioner,


       v:



SPOKANE COUNTY, a political subdivision               PUBLISHED OPINION
of the State of Washington,


                              Respondent,


and




RIDGECRES, DEVELOPMENTS, LLC, a
         T
Washington Limited Liability Company; FIVE
MILE CORPORATION, a Washington
Corporation; NORTH DIVISION COMPLEX,
LLC, a Washington Limited Liability
Company; CANYON INVESTMENTS, INC.,
a Washington Corporation; DONALD and VA
LENA CURRAN, husband and wife;
STEPHEN W. TREFTS d/ b /a NORTHWEST
TRUSTEE & MANAGEMENT SERVICES,


               Additional Named Parties.
No. 44121 -7 -II




        JOHANSON, J. -            After Spokane County ( County) expanded its comprehensive plan' s

 Urban Growth Area" ( UGA),              property owners in the newly -
                                                                      expanded UGA commenced urban

development.       Kathy    Miotke      and   the " Neighborhood Alliance       of   Spokane" ( Miotke) petitioned


the   Eastern   Washington        Growth Management Hearings                 Board ( Board) for review of the


County' s   expansion.       The Board found the County' s UGA expansion invalid under the Growth

Management        Act ( GMA),          ch.    36. 70A    RCW.        In an attempt to address the invalidity

determination, the County passed a resolution that repealed the UGA expansion resolution.

Based on the repeal of the UGA expansion resolution, the Board found the County in compliance

with   the GMA.      Miotke appeals the Board' s decision, arguing that the mere repeal of the UGA

expansion resolution        fails to   establish   GMA    compliance.     We reverse the superior court decision


upholding the Board and remand to the Board to determine whether repeal of the UGA

expansion,      given     the   urban    development       vested    under    it, has   remedied   the   expansion' s


interference with GMA goals.


                                                          FACTS


         In August 2005,         Miotke petitioned the Board to review the County' s enactment of

resolution    5 - 0649,   which amended        the   County' s    comprehensive plan    by   expanding its UGA. In


February 2006, the Board issued a final decision and order of invalidity ( Final Order) finding
that the    County' s     expansion of       its UGA    violated   the GMA.    Specifically, the Board found that




                                                              2
No. 44121 -7 -II


                                                                                                   1
resolution      5 - 0649 interfered      with       the GMA goals 1,           2, 3,   and   12.       The Board found that the


County failed to prepare a land quality analysis and failed to plan for capital facilities, utilities,
and    transportation among           other   things.    The Board concluded that the County failed to " show its

work"     and   ordered   the      County      to   bring    itself into   compliance with             the GMA.      Administrative


Record (AR) at 76.


          Between the enactment of resolution 5 -0649 and the Board finding that resolution invalid

for    interfering   with      GMA       goals,      development permits were submitted and accepted by the

                                                    development                              expanded UGA.
                                                                                in the newly -                                Urban
County, thereby          vesting      urban                           rights




development then occurred in these areas. This development is the center of the dispute here.

          After its February 2006 Final Order, the Board twice found the County in continued

noncompliance           with    the   GMA.           In July 2006, the Board found that the County was in

noncompliance because it had failed to resolve any of the issues enumerated in the Final Order.

The Board found further that the County failed to address " other issues of non -compliance such
                               2
as    the ` island UGA. "'         AR at 259.




1
     Goal 1     provides, "    Urban      growth.       Encourage development in urban areas where adequate
public     facilities    and       services    exist    or    can    be    provided     in    an       efficient   manner."    RCW

36. 70A. 020( 1).        Goal 2       provides, "      Reduce       sprawl.     Reduce the inappropriate conversion of
undeveloped                                 density development."
                   land into sprawling, low -                                                 RCW 36. 70A. 020( 2).           Goal 3

provides, "     Transportation. Encourage efficient multimodal transportation systems that are based
on     regional    priorities      and   coordinated         with  county and city comprehensive plans."        RCW

36. 70A. 020( 3).       And Goal 12           provides, "     Public facilities and services. Ensure that those public

facilities and services necessary to support development shall be adequate to serve the
development at the time the development is available for occupancy and use without decreasing
 current service     levels below        locally     established minimum standards."                    RCW 36. 70A.020( 12).

 2
     This is the term used by Miotke and the Board to describe the expanded UGA that was
 determined to be invalid. "               Island"      is used because this subject area is surrounded by land
 designated " urban reserve."


                                                                      3
No. 44121 -7 -II



        In October, the Board determined that the County remained noncompliant, having

resolved none of     the   issues   set   forth in the Final Order.     The Board recognized that the County

had made progress, but the Board raised concerns regarding the County' s use of an " emergency

provision"   to    allow   further UGA        expansion.      The Board ordered the County to comply by

December 6, 2006.              Shortly thereafter, various cities within the County reported that their

contributions to the planning process would not be available until after the County' s compliance

deadline. 3 In order to meet its deadline, the County considered removal of the subject land from

the UGA.      Endeavoring to achieve GMA compliance, the County passed resolution 7 -0077

which repealed resolution 5 -0649, shrinking the UGA back to the borders that existed before the

adoption of resolution 5 -0649.


        Miotke submitted additional briefing urging the Board to conclude that adopting

resolution 7 -0077 and repealing the expanded UGA was inadequate to bring the County into

compliance.        For   example,     Miotke     argued, "[   T] he   paper   exercise    of   re- designation   [ of the


UGAs],    not only fails to comply with the Board' s Final Order, it is inconsistent with other

provisions   of the      GMA       and    substantially interferes     with   other   GMA       goals:"   AR at 633.


Nevertheless, on March 5, 2007, the Board found that the County was now in GMA compliance:

 With the repeal of the portions of the resolution which enlarged the UGA, the objected to action

                                          brought itself into                    AR      at   698.   The Board did not
was removed and          the   County                             compliance."




 consider in either the order finding compliance or the order on reconsideration the effect of

resolution 7 -0077 with regard to the specific GMA violations enumerated by the Board in its




 3 There is some indication that the County feared that the Board would impose sanctions if it
 remained out of compliance any longer.

                                                              4
No. 44121 -7 -II


Final Order.            On March 15, 2007, Miotke unsuccessfully                            moved   for   reconsideration.    Miotke


now appeals the superior court' s order affirming the Board' s Final Order.

                                                                   ANALYSIS


                                                        I. APA STANDARD OF REVIEW


          We review a hearings board' s decision under the Administrative Procedure Act ( APA),

ch.   34. 05 RCW. Feil                    v.   E. Wash. Growth Mgmt. Hearings Bd., 172 Wash. 2d 367, 376, 259 P.3d
227 ( 2011).            We apply APA standards directly to the Board' s record, performing the same

function   as      the    superior court.
                                                       City of Redmond v. Cent. Puget Sound Growth Mgmt. Hearings

Bd., 136 Wash. 2d 38, 45, 959 P.2d 1091 ( 1998).                          The party challenging the Board' s decision bears

the   burden       of   proving it is invalid.               RCW 34. 05. 570( 1)(     a).    The decision is invalid if it suffers


from at least one of many enumerated infirmities.4 RCW 34.05. 570( 3).
          We       review            de   novo errors of     law   alleged under     RCW 34. 05. 570( 3)( d).     Thurston County

v.    W. Wash. Growth Mgmt. Hearings Bd., 164 Wash. 2d 329, 341, 190 P.3d 38 ( 2008).                                      We accord


the Board'     s   interpretation               of   the GMA " substantial      weight."     King County v. Cent. Puget Sound

Growth Mgmt. Hearings Bd., 142 Wash. 2d 543, 553,                                       14 P.3d 133 ( 2000).        But the Board' s


interpretation does not bind us. City ofRedmond, 136 Wash. 2d at 46.

          We        apply             the      substantial   evidence       review    standard      to    challenges   under   RCW


34. 05. 570( 3)(        e),    determining whether a sufficient quantity of evidence exists to persuade a fair -

minded person of                   the truth     or correctness of    the   order.   City    of Redmond, 136 Wash. 2d       at   46. We




4 We must grant relief from a decision if, as relevant here,
                              d) [    t] he agency has erroneously interpreted or applied the law;
                              e)     The order is not supported by evidence that is substantial when viewed
          in light of the whole record.
RCW 34. 05. 570( 3).


                                                                            5
No. 44121 -7 -II



view the evidence in the light most favorable to the party who prevailed in the highest forum that

exercised    fact -
                  finding authority.              City of Univ. Place v. McGuire, 144 Wash. 2d 640, 652, 30 P.3d
453 ( 2001).


                                             II. COUNTY GMA COMPLIANCE


        Miotke contends that RCW 36. 70A.320( 4) requires the County to respond to the Board' s

determination that resolution 5 - 0649 was invalid in a manner which shows that the County no

longer substantially interferes             with       GMA    goals.     Specifically, Miotke argues that the County

failed to address how mere repeal of the invalid UGA expansion will remedy the GMA
                                                                     5
violations     outlined    in the Board'          s   Final Order.       Miotke claims that the Board' s compliance


finding resulted in an order that ( 1) was an erroneous interpretation and application of the law,

 2) was not supported by substantial evidence, and ( 3) was arbitrary or capricious.

         The County responds with two arguments to suggest that the Board correctly found the

County   no    longer substantially interfered               with   GMA     goals.    First, the County argues that it did

not violate     GMA      goals   concerning            reduction of urban sprawl ( goal       1)   and promotion of urban



development        within   the UGA (         goal      2) because the expanded UGA was valid at the time the

developers'     rights vested.       Second, the County contends that it did not interfere with goals 3 and

 12 because local regulations require adequate facilities and services in place before development

is permitted to         occur.   Finally, the County asserts that it carried its burden to demonstrate




 5 Miotke initially argued that the Board erroneously shifted the burden of proof from the County
to Miotke, but she now           concedes             that the Board     applied   the burden correctly.   Wash. Court of
 Appeals    oral argument,       Miotke      v.   Spokane    County,     No. 44121 -7 -II (Jan. 14, 2014), at 29 min., 40
 sec. - 32 min.,   45    sec. ( on   file   with court).      We accept this concession because the Board, which
 did misstate the burden, corrected the error in its compliance order.

                                                                    6
No. 44121 -7 -II


compliance under RCW 36. 70A.320( 4) because resolution 7 -0077 repealed resolution 5 -0649,

                                                                                                  6
which created      the   noncompliance at        the   outset.     We      agree with   Miotke.


        We conclude that the County failed to sustain its burden because merely rescinding

resolution 5 -0649, without more, does not establish that the County' s initial UGA expansion no

longer substantially interferes with GMA goals where urban development rights vested and

urban   growth      occurred.           Consequently, the Board' s conclusion that the County was in

compliance with the GMA was an incorrect application of the law and its order finding

compliance was not supported by substantial evidence.

                                                       A. RULES OF LAW


          The purpose of the GMA is to control urban sprawl and to ensure that citizens,

communities, local governments, and the private sector cooperate and coordinate with one


another   in   comprehensive       land    use   planning. King County v. Cent. Puget Sound Growth Mgmt.

Hearings Bd., 138 Wash. 2d 161, 166 -67, 979 P.2d 374 ( 1999).                             The GMA requires that counties


adopt a comprehensive plan which,                 among          other   things, designates UGAs.     King County, 138
Wash. 2d at 167. UGAs are regions within which urban growth is encouraged and outside of which

growth can occur          only if it is   not    urban      in   nature.    Former RCW 36. 70A. 110( 1) (   2004);   King

County, 138 Wash. 2d       at   167.    Hearings boards are charged with adjudicating GMA compliance.


6 The County advances arguments tangential to this dispute that we need not fully address
because     they    mischaracterize         Miotke'     s   the County argues that because
                                                             position.        First,

determinations of invalidity are prospective in effect, the County could not prevent urban
development from occurring outside the errant UGA once developers' rights vested by law.
Second, the County argues that Miotke could have challenged proposed development permit
applications under        the Land Use Petition Act,               ch.   36. 70C RCW. But Miotke' s central argument
is not that site specific urban development should not have been permitted, but rather that the
 County was not free to diminish the UGA' s size once vested urban growth had occurred and
would remain without demonstrating that in doing so the County no longer substantially
 interfered with GMA goals.


                                                                    7
No. 44121 -7 -II



Whidbey Envtl. Action Network v. Island County, 122 Wash. App. 156, 163, 93 P.3d 885 ( 2004),

review   denied, 153 Wash. 2d 1025 ( 2005).          The hearings boards conduct hearings and issue


findings of compliance or noncompliance. RCW 36. 70A.330( 2).

         We presume that comprehensive plans and development regulations are valid upon


adoption.     RCW 36. 70A.320( 1).      And, generally, the petitioner has the burden to demonstrate

that any action taken by an agency or local government is not in compliance with the GMA.

RCW 36. 70A.320( 2). But


         a]   county or city subject to a determination of invalidity made under RCW
         36. 70A.300 or 36. 70A.302 has the burden of demonstrating that the ordinance or
         resolution it has enacted in response to the determination of invalidity will no
         longer substantially interfere with the fulfillment of the goals of this chapter under
         the standard in RCW 36. 70A.302( 1).


RCW 36. 70A. 320( 4); Wells      v.   W. Wash. Growth Mgmt Hearings Bd.,     100 Wash. App. 657, 666,

997 P.2d 405 ( 2000) ( "[   W] hen a local government is subject to a determination of invalidity, it

bears the burden under RCW 36. 70A.320( 4). ").

                     B. VESTED RIGHTS AND LOCAL DEVELOPMENT REGULATION


         First, we address the County' s argument that it did not interfere with GMA goals 1 and 2

because development rights vested before resolution 5 -0649 was found invalid and, secondly,

that it did not interfere with goals 3 and 12 because local regulations require the existence of

adequate services and facilities before urban development occurs. We disagree with the County.

         When a County enacts urban development regulations that are later determined to violate

the GMA, all development permit applications submitted before the County' s receipt of the

invalidity determination remain vested to the development regulations under which they were

 submitted.    RCW 36. 70A.302( 2);     Town of Woodway v. Snohomish County, 172 Wash. App. 643,

 661, 291 P.3d 278 ( 2013), aff'd, No. 88405 -6, 2014 WL 1419187 ( Wash. Apr. 10, 2014). Vested


                                                     8
No. 441 21 -7 -II



development rights entitle the developer to divide and develop the land in accordance with the

statutes   and    ordinances      in   effect when a      fully   complete   application       is   submitted.   See Noble


Manor Co. v. Pierce County, 133 Wash. 2d 269, 275, 943 P.2d 1378 ( 1997).

           Here, the    County         passed   resolution   5 - 0649 in     July   2005.       After resolution 5 - 0649


expanded the UGAs, property owners in these newly- expanded UGAs sought and received

permits    to   pursue urban      development      on              UGA properties.
                                                        their then -                         These permits vested before


the Board found that resolution 5 -0649 rendered the County' s comprehensive plan noncompliant

with   the GMA.         Accordingly, the vested rights doctrine protected rights of developers who

completed permit applications after resolution 5 - 0649 was enacted, but before it was deemed

invalid. Once these rights vested, the County could not extinguish developers' rights to complete

projects in the now invalid UGA.


           In the County' s view, its inability to prevent urban development in the errant UGA

expansion also compels the conclusion that it did not interfere with GMA goals designed to

reduce urban sprawl and to prevent urban development outside of a valid UGA. We disagree.

           The vested rights doctrine exists -in part to ensure fairness to landowners and developers

who would otherwise           be   subject   to   unforeseeable rule changes.             Valley View Indus. Park v. City

of Redmond, 107 Wash. 2d 621, 637, 733 P.2d 182 ( 1987).                              The County cites no authority to

suggest that the vested rights doctrine insulates the County from responsibility for its own

 shortcomings       in the planning      process.    The vested rights doctrine and the provisions of the GMA

 are   often     intertwined,      but nothing in our vested rights cases or in the language of the

 corresponding statutes indicates that the vesting of developers' rights somehow relieves a County
 from its       obligation   to    comply    with    planning     goals   under     the    GMA.       It was the County' s .

 enactment of resolution 5 -0649 that gave rise to the sequence of events culminating in the

                                                                  9
No. 44121 -7 -II



creation of an "      island UGA."        We reject the County' s argument that the vested rights doctrine

relieved the County of its burden to show compliance with the GMA.

           Moreover, even if we accepted the County' s argument that the vested rights doctrine

precludes a finding that the County substantially interfered with goals 1 and 2, the County failed
to demonstrate that it did not interfere with goals 3 and 12 that relate to transportation systems

and public     facilities.     The County claims that certain safeguards exist to ensure the presence of

these facilities in the form of County- mandated, project -level development regulations that are

substantially    similar      to those   contemplated   by   the GMA'   s   planning   goals.   But the County did

not advance this argument before the Board nor did it present evidence that these development

regulations were sufficiently comprehensive such that the Board could determine whether the

County no longer substantially interfered with the specified planning goals. Because the County
did not present these arguments or the relevant evidence to the Board, we cannot conclude that a

sufficient quantity of evidence exists to persuade a fair -
                                                          minded person of the truth or correctness

of   the   order on   these   grounds.    City ofRedmond, 136 Wash. 2d at 46.

            Accordingly, we reject the County' s argument. Neither the vested -rights doctrine nor the
availability of project -level development regulations preclude a finding that the County

 substantially interfered with the GMA.

                                          C. EFFECT OF RESOLUTION 7 -0077


            The County also argues that the Board correctly determined that it no longer substantially

 interfered with GMA goals solely because it enacted resolution 7 -0077, repealing the legislation

 that gave rise to the finding of invalidity in the Final Order. We disagree.

            Following resolution 7- 0077' s adoption, the County moved the Board to determine
 whether it had reestablished compliance with the GMA. In response, the Board stated,

                                                             10
No. 44121 -7 -II


                     The question on compliance is whether the jurisdiction has met the
         requirements     of the [ GMA], not whether it complied with the specific directives

         of the Board' s last order... .


                          The Petitioners contend that the Board should review the case
         substantially    as well as       procedurally.       In doing so, the Board could only look at
         the County' s action and whether it addresses the findings and conclusions in the
         Final Order] .


AR at 697 -98.


         An examination of the Board' s language reveals that the Board understood that it was

required to analyze whether the County, by enacting resolution 7 -0077, sufficiently addressed the

findings and conclusions of the Final Order. Stated otherwise, the Board' s task was to determine

whether repeal of the expanded UGA was sufficient to show that the County no longer

                                          GMA             1,   2, 3,         12.   RCW 36. 70A. 320( 4).            The Board
substantially interfered           with           goals                and




determined that        repeal   of resolution      5 -0649     alone was     sufficient.   The Board erred when it so


found.


         Growth management hearings boards in other cases have expressly stated that a county

fails to sustain its burden after a determination of invalidity when it makes no attempt to respond

to the findings that gave rise to that determination. Futurewise v. Lewis County, No. 06 -2 -0003,
                                                                                                                         7
2006 WL 2349047,              at *   1(   Western Wash. Growth Mgmt. Hr'                   gs   Bd.   Aug.   2, 2006).       In


Futurewise, the city of Winlock wished to alter the designation and mapping of lands from
 agricultural   to    urban   in   an attempted     UGA        expansion.     2006 WL 2349047,          at *   1.   This land,


however, was still subject to a determination of invalidity because the Board previously found




 7 Though administrative decisions are not binding on this court, these decisions can serve as
 guidance   in the interpretation         of   the law.   Floating     Homes Ass 'n   v.   Dep' t   of Fish.& Wildlife, 115
Wash. App. 780, 788 n.33, 64 P.3d 29, review denied, 150 Wash. 2d 1011 ( 2003).
                                                                 11'
No. 44121 -7 -II


that such an expansion created substantial interference with goal 8 of the GMA.8 Futurewise,

2006 WL 2349047,             at *   1.   The Board stated,


                  Lewis] County failed to offer any evidence that the change in designation
            and mapping of those lands as urban lands within the Winlock UGA will no
            longer substantially interfere with the fulfillment of the , natural resource
            industries goal of the GMA.       This is [ Lewis] County' s burden under RCW
            36. 70A.320( 4) and 36. 70A.302( 7)( a).


Futurewise, 2006 WL 2349047, at * 1.


            In   addition,    a     close   reading   of   RCW 36. 70A. 320( 4)       does not support the County' s

interpretation that the Board merely had to find that resolution 7 -0077 was itself in compliance

with   the GMA.            The      plain   language   of   RCW 36. 70A.320( 4) states that the question is not


whether the action to remedy the invalidity itself complies with the GMA, but whether the

remedial action in response to the invalidity finding " will no longer substantially interfere" with

the GMA.           This language implies that the Board' s analysis should not be confined strictly to the

remedial action but that the Board should review the extent to which development that vested

under the flawed UGA expansion interferes with GMA goals and should condition its finding of

compliance on measures that will remedy that interference.

            Here, the County presented no evidence that repeal of the UGA expansion resolution, in
 and of itself, demonstrates that the County is no longer substantially interfering with GMA goals

 1, 2, 3,    and    12.   The Board is correct that the County removed the offending legislation and that

 no additional urban           development       can occur      in the   subject   area.   But the Board cannot simply

 ignore the facts that vested rights were secured, urban development was permitted, and such




 8 Goal 8 is aimed at the maintenance and enhancement of natural resource -based industries,
 including       productive       timber,   agricultural, and   fisheries industries. This goal also encourages the
 conservation         of productive         forest lands     and   productive      agricultural   lands, and discourages
 incompatible uses. RCW 36. 70A.020.
                                                                   12
No. 44121 -7 -II



development occurred, changing the status quo. In Quadrant Corp., our Supreme Court held that

a   hearings board       erred   in ruling that      a   county   could   only   consider "    built   environment" (   which did


not yet    exist)   in    determining        whether       an   area was       already "   characterized by urban growth."

Quadrant Corp. v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 154 Wash. 2d 224, 240 -41, 110
P.3d 1132 ( 2005).         In so holding, the court endorsed the following reasoning regarding vested

rights and urban growth:



                     Under the definition [               of ` urban     growth]        approved by the legislature,
          territory already committed to the process of growing in a manner incompatible
          with rural uses can be considered for an urban designation, and indeed it would be
          inconsistent      with      the   goals    of   the GMA        not   to....       While there is always a
          possibility that construction may never occur, an area of land already committed
          to urban development from [ King] County' s perspective bears characteristics of
          urban use that should not be ignored in the planning process."

Quadrant     Corp., 154 Wash. 2d         at   241 ( first two   alterations    in    original) (   quoting Quadrant Corp. v.

Cent. Puget Sound Growth Mgmt. Hearings Bd.,                              119 Wash. App. 562, 580, 81 P.3d 918 ( 2003)

                            dissenting),
    Coleman, J., concurring /                            aff'd in part, rev 'd in part, 154 Wash. 2d 224).

          Although the facts in Quadrant are distinguishable in that the county in Quadrant was

considering whether to designate land as UGA, 154 Wash. 2d at 240, the cited reasoning applies.

Here, the    vested rights        doctrine        opened    the door     for   urban    development.       The rescission of the


UGA then stranded areas of urban development in formerly rural zones without consideration of

the planning policies or development standards needed to ensure consistency with the GMA.

The area is now incompatible with rural uses, bearing characteristics of urban use that should not

be ignored in the planning             process.       Quadrant     Corp., 154 Wash. 2d      at   241.   The Board should have


required     the    County       to   demonstrate how, in light of the vested urban development, that


 resolution 7 -0077 terminates the County' s interference with GMA goals as RCW 36. 70A.320( 4)

 demands.


                                                                    13
No. 44121 -7 -II



          One Board member believed that the County failed to meet its burden simply by

repealing resolution 5 -0649 and that the County should have considered existing urban growth.

Board member John Roskelley dissented from the order on reconsideration, stating that

           t] he County has not met its burden of proof simply by revoking Resolution 5-
          0649.   The County failed to show or demonstrate how this action corrected the
          Board' s     order   of   February      14,    2006,   and     how this     action   will "   no longer

          substantially interfere with the fulfillment of the goals under this chapter...."

                         The   County' s     initial   action created an urban growth area ...,           with all

          the trappings and requirements, such as urban-like roads, police protection, public
          transportation, sewer and water, outside of a legally established UGA. This alone
          flies in the face    of                     The County must answer how its action
                                    RCW 36. 70A. 110( 1).
          no longer substantially interferes with the GMA goals.

AR   at   730 -31.    We agree with Roskelley.

           Here, the Board considered, only the fact that the County repealed the legislation that

gave rise to the invalidity and concluded on this basis alone that the County no longer

substantially interfered       with    the   four   enumerated        planning    goals.   The County did not present

enough      evidence     for the Board to have             made       this   determination.    Under the GMA, local


governments must coordinate and cooperate with their communities to ensure wise use of our


lands     and   sustainable    economic       development.            RCW 36. 70A. 010.        Integral to the planning


process is the recognition and adoption of the several planning goals as guiding principles in the

 development         of comprehensive plans.           RCW 36. 70A. 020.        Upon a finding of invalidity in which

 the Board identifies specific ways in which the County' s action strays from GMA principles, the

 County then bears the burden to show how the County' s responsive action cures the resulting

 invalidity. RCW 36.70A.320( 4).

           The County failed in this regard because it did not produce sufficient evidence that

 resolution 7 -0077 addressed the Board' s original finding of invalidity in any meaningful way.


                                                                 14
No. 44121 -7 -II



We need not determine what quantum of proof is necessary, but repeal of the offending

legislation,   without more,      does      not   discharge the       County'   s   burden.   The Board' s conclusion to


the contrary constituted an incorrect application of the law and its order finding compliance was

not supported       by   substantial evidence.       Viewing the evidence in the County' s favor, the Board' s

compliance        finding   was not   based   on substantial evidence.              Other than the paper rescission of the


offending ordinance, there was no evidence submitted, much less a sufficient quantity of
evidence,    to   persuade a   fair -
                                    minded        person of    the truth   or correctness of        the Board'   s order.   City

of Redmond, 136 Wash. 2d            at   46.   Accordingly, additional fact finding is required before it can be

said that the County carried its burden.

         We       reverse   the decision      of   the   superior     court   upholding the Board'        s   decision.     We


remand to the Board to determine whether the County, by reverting the subject land back to a

rural designation but leaving urban development that has required and will continue to require

urban- like services, no        longer substantially interferes           with      GMA    goals.    On remand, the Board


 shall require the County to demonstrate compliance by producing evidence that resolution 7-
                                                                              2)                                 3) encourages
 0077 ( 1)   encourages      urban growth         only in   urban areas, (          reduces urban sprawl, (




 efficient multimodal transportation, systems, and ( 4) ensures that available public facilities are

 adequate to serve the development. The Board shall consider this evidence in light of the vested

 urban development in the subject area.




                                                                 15
No. 44121 -7 -II


                                           III. ATTORNEY FEES


        The   County   seeks   attorney fees   on appeal.   Because the County did not prevail, we deny

its request for attorney fees. RAP 18. 1




                                                       16